     Case 2:20-cv-00055-TLN-DMC Document 28 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL DEWAYNE ALLEN,                            No. 2:20-CV-0055-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CSP-SACRAMENTO,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for discovery, ECF No. 18.

19                  In his motion, Plaintiff seeks a Court order that he be provided “the name of who

20   pepper sprayed me from C.D.C.R.” Id. at 1. To the extent Plaintiff seeks discovery, he must

21   serve a formal discovery request on opposing counsel. Upon the filing of an answer in this

22   action, the Court will issue a preliminary scheduling order setting out proper procedures and

23   deadlines to conduct and complete discovery. In the meantime, Plaintiff’s motion is denied.

24                  IT IS SO ORDERED.

25

26   Dated: October 30, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
     Case 2:20-cv-00055-TLN-DMC Document 28 Filed 10/30/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
